I concur in the opinion of Mr. Justice Blease in this case, except as to the disposition of the thirteenth exception. As to this exception, I am not in accord with the views expressed by Mr. Justice *Page 478 
Blease, and most respectfully dissent, for the reasons I shall briefly state.
Under this exception, the appellant imputes error to his Honor, the presiding Judge, in charging the respondent's fifth request to charge, as follows:
"I charge you that, where a husband is about to feloniously assault his wife with a knife or other deadly weapon, any citizen has a right to interfere by using such force as may be necessary to prevent the commission of the felony, even to the extent of taking the life of the husband attempting to commit the felony, provided that neither the wife nor such citizen is at fault in bringing on the difficulty."
The error imputed to his Honor under this exception is as follows:
"In that his Honor, the Circuit Judge, erred in charging the State's fifth request for charge, the error being that said charge did not apply to the facts in the case, in that there was no testimony whatever to the effect that the defendant was attempting to assault his wife with a knife or a deadly weapon; that said charge was a charge upon the facts, and intimated to the jury that a supposed assault by the defendant upon his wife with a deadly instrument, for which there was no testimony, had been proven in the case, and should be considered."
While it is admitted that on the occasion in question there was loud talking at defendant's home, and that the defendant and his wife were fussing, because the defendant had come home intoxicated, a careful study of the record of the case, as far as I have been able to ascertain, fails to reveal any testimony tending to show that the defendant was about to feloniously assault his wife with a knife, or other deadly weapon, at the time in question, or on any other occasion. Respondent, contending that there was testimony which warranted the charge in question under this exception, calls attention to the testimony appearing in the transcript at folio 153, as follows: *Page 479 
Mr. Moorer, examining Dr. J.B. Padgett, father of the deceased:
"Q. Were you awake or asleep when Seward got there that night? A. I was awake.
"Q. What time of night did he come in? A. Between 10 and 11 o'clock.
"Q. Did you hear him talking to any one? A. I heard him talking to my wife.
"Q. Did he come into your room? A. No, sir.
"Q. Now, after he had gone to bed, was there any disturbance over in your neighborhood? A. Yes, sir.
"Q. Whereabouts? A. Loud talking over at the next house, at the Petit house where they were living.
"Q. Well, sir; how was the talking? Just tell what kind of talking it was? A. Loud talking.
"Q. Well, sir; I am talking loud. Was any other disturbance between them, other than loud talking? A. Like fussing.
"Q. Like fussing? A. Yes, sir.
"Q. Did you hear anything else outside of loud talking? Did you hear any cursing? A. I did afterwards; yes, sir.
"The Court: Talking loud?
"Witness: Yes, sir.
"Mr. Moorer: What else did you hear outside of the cursing? A. Cursing.
"Q. And what else beside cursing? A. Cut your damn heart out.
"Q. Before we come to the difficulty? A. Yes, sir."
Continuing, the witness, Dr. Padgett, testified:
"Q. Was the side door open at that time? A. Yes. sir; it was.
"Q. Well, when Seward got out there, what was said, and what did you say then? A. I heard Harry say, `I will cut your damn heart out.' *Page 480 
"Q. How soon after Harry said that before any one came to your house? A. Mrs. Petit. Of course, Aline came first, and then Mrs. Petit.
"Q. And, after you heard Harry say he would cut his damn heart out, how soon after before Mrs. Petit got there? A. I could not tell you exactly, come right in.
"Q. How did she come? A. Through the chicken yard, and through the back way.
"Q. How soon after she got there, before your son got there? A. I do not know, sir."
Mrs. Alice Padgett, wife of Dr. Padgett, testified on this point to the same effect as her husband, Dr. Padgett. Mrs. Padgett on this point, being examined by a counsel for the State, testified as follows:
"Q. What sort of talk was going on between them at that time? A. Very loud talking.
"Q. Was it pleasant talking? A. No, sir.
"Q. State what sort of talk was it? A. They were quarreling.
"Q. They were quarreling? A. Yes, sir.
"Q. After your son went out the back way, and went through there, and relate what you heard then, and what happened? A. I heard Petit tell him, cut his damn heart out.
"Q. That he would cut his damn heart out? A. Yes, sir.
"Q. Well, how soon after you heard that before any one came over to your house? A. Mrs. Petit was there immediately."
This testimony, as I view it, shows clearly that the alleged threat on the part of the defendant was against the deceased, when he got to the defendant, and was not against the defendant's wife, and affords no ground of support for the charge in question to the jury.
Respondent further calls attention to the fact that the defendant on cross-examination, when questioned as to certain of his testimony at a former trial, admitted that he must *Page 481 
have stated at the former trial that he did not remember what time it was he got the knife out of his pocket. There is nothing in this, as I see it, which tends to show that the defendant was about to feloniously assault his wife with a knife or other deadly weapon; neither do I think such an inference can reasonably be drawn from the surrounding circumstances. That husband and wife were fussing, it is true, but it appears that the wife was taking care of her side of the "situation" all right, and, as I read the record of the case, as it appears in the transcript, I fail to find anything which tends to show that the defendant was about to feloniously assault his wife with a knife or other deadly weapon, or any circumstance from which such an inference could reasonably be drawn. I, therefore, conclude that the charge in question under this exception was not responsive to the facts in the case, and was prejudicial to the appellant.
The appellant further contends under this exception that in charging this request, at the instance of the State, his Honor, the presiding Judge, intimated to the jury that a supposed assault by the defendant upon his wife with a deadly weapon had been proven; that is, that the defendant at the time in question was about to feloniously assault his wife with a knife or other deadly weapon had been proven. I know that such was foreign to his Honor's intention, for no one is more desirous to be fair than the Judge who presided at the trial of this case, but I am inclined to think the language susceptible of the meaning attributed by the appellant, and that it was very harmful to the appellant, especially since it was given at the conclusion of the charge, leaving the language and instruction contained in the State's request impressed on the minds of the jurors, and I think very likely affected their verdict.
Further, I do not agree with the view that the error in thus charging the jury was made harmless by the closing remarks of the presiding Judge. Immediately following *Page 482 
this charge, the fifth request of the State, above quoted, the following occurred:
"The Court: I charge you that. Now, I think, gentlemen, that is about all, unless something further the lawyers want me to charge.
"Mr. Jefferies: I have nothing further.
"Mr. Moorer: I think, your Honor, in stating back there, you might have charged upon the facts of the case.
"The Court: Now, gentlemen, in charging the requests to charge to you, I am not intimating whether this man was drunk or sober, that's for you to determine, and I have not got anything to do with that, or whether the man that was killed was drunk or sober, all of these questions are for you, and I am not intimating anything about it, and I do not think any one could infer that I have.
It will be seen from this that the explanation made by his Honor, the presiding Judge, had reference to his charge on drunkenness of the defendant, and that his Honor made no reference to or explanation of his charge "that where a husband is about to feloniously assault his wife with a knife or other deadly weapon. * * *" I, therefore, do not think that the charge complained of by the appellant, under this exception, was at all helped or explained by what followed thereafter. Evidently, counsel for the State entertained some apprehension as to the correctness of this charge, when he stated to his Honor. "I think, your Honor, in stating back there you might have charged upon the facts of the case." But when his Honor made an explanation he made no reference to, or explanation concerning, the charge in question, and only referred to the alleged drunkenness of the defendant.
This error which I think his Honor fell into was due, perhaps, to the fact that his charge to the jury was given at night, following a long and tedious trial, when his Honor must have felt heavily the long strain he had been under, to which he called attention at the beginning of his charge. *Page 483 
I think the appellant's thirteenth exception should be sustained and that the judgment of this Court should be that the judgment of the Circuit Court be reversed, and the case remanded for a new trial.